



Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED
AMENDED AND RESTATED LICENSE AGREEMENT
THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) amends and
restates that certain License Agreement by and among BODOR LABORATORIES, INC., a
Florida corporation, having an office located at 4400 Biscayne Boulevard, Suite
980, Miami, FL 33137 (“BLI”) and NICHOLAS S. BODOR, a Florida resident residing
at 10225 Collins Ave., Apt 1002, Bal Harbour, FL, USA 33154 (“Bodor”)
(collectively BLI and Bodor are referred to herein as “Licensor”), and BRICKELL
BIOTECH, INC., a Delaware corporation having an office located at 5777 Central
Avenue, Suite 102, Boulder, CO 80301 and any Affiliates, (collectively,
“Licensee”), effective December 15, 2012 (the “Effective Date”), as amended by
Amendment No. 1, effective October 21, 2013 and Amendment No. 2, effective March
31, 2015 (collectively, the “License Agreement”). Subsequent to the Effective
Date, Brickell Biotech, Inc. changed its name to Brickell Subsidiary, Inc. This
Agreement shall be effective as of February 17, 2020 (the “Restatement Effective
Date”). Licensor and Licensee are each individually referred to herein as a
“Party” and collectively referred to as the “Parties.”
In addition, Brickell Biotech, Inc. (“Brickell Parent”) joins as a signatory to
the Agreement solely for purposes of Section 3.1.2. As of the Restatement
Effective Date, Bodor is removed from being a Party to this Agreement, and all
references to Licensor shall hereafter mean only BLI.
BACKGROUND:
WHEREAS, Licensor holds all right and title in and to the intellectual property
constituting the Licensed Patents and Licensed Know-How;
WHEREAS, pursuant to the License Agreement, Licensee obtained the exclusive
right to develop and commercialize Licensed Products in the Field in the
Territory;
WHEREAS, Licensee entered into that certain License, Development and
Commercialization Agreement with Kaken Pharmaceutical Co., Ltd. (“Kaken”), dated
as of March 31, 2015, as amended by Amendment No. 1, dated April 7, 2015, that
certain Letter Amendment, dated February 24, 2016, Amendment No. 2, dated
October 6, 2017, Amendment No. 3, dated March 14, 2018 and Amendment No. 4,
dated May 22, 2018 (collectively, the “Kaken Sublicense Agreement”), whereby
Licensee sublicensed certain of its rights under the License Agreement to Kaken
[***]; and
WHEREAS, Licensor, Licensee, and Brickell Parent now desire to amend and restate
the License Agreement.
NOW, THEREFORE, in consideration of the recitals, mutual covenants and promises
contained herein, the Parties hereto agree as follows:





--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings
indicated:
1.1    [***] shall mean [***].
1.2    “Affiliate”, with respect to a Party, shall mean any corporation or
non-corporate business entity, firm, partnership or other entity, which
controls, is controlled by, or is under common control with such Party. For
purposes of this definition, “control” shall mean the ownership of at least
fifty percent (50%) of the voting stock of such entity or any other comparable
equity or ownership interest, or (a) in the absence of the ownership of at least
fifty percent (50%) of the voting stock of a corporation, or (b) in the case of
a non-corporate business entity, possession, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of such entity
whether through the ownership or control of voting securities, by contract or
otherwise.
1.3    [***] shall mean [***].
1.4    “Change of Control” shall mean, with respect to a Party (or any of its
controlling Affiliates), (a) a merger, acquisition, consolidation or
reorganization of such Party (or any of its controlling Affiliates) with a Third
Party that results in the voting securities of such Party (or any of its
controlling Affiliates) outstanding immediately prior thereto, or any securities
into which such voting securities have been converted or exchanged, ceasing to
represent fifty percent (50%) or more of the combined voting power of the
surviving entity or the parent of the surviving entity immediately after such
merger or consolidation and Current Directors ceasing to constitute at least a
majority of the members of such Party’s board of directors, (b) a transaction or
series of related transactions in which a Third Party, together with its
Affiliates, becomes the “beneficial owner” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3
thereunder (or, in each case, any successor thereto), except that an individual
or entity shall be deemed to have “beneficial ownership” of all shares that any
such individual or entity has the right to acquire, whether such right may be
exercised immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
outstanding securities of such Party (or any of its controlling Affiliates) and
Current Directors cease to constitute at least a majority of the members of such
Party’s board of directors, or (c) the sale or other transfer to a Third Party
of all or substantially all of such Party’s (or any of its controlling
Affiliates’) assets; provided, that any of the foregoing ((a)-(c)) as a result
of a bankruptcy or insolvency event (including liquidation or reorganization) is
expressly excluded from “Change of Control.”
1.5    “Commercially Reasonable Efforts” shall mean those efforts normally
extended by a pharmaceutical company similarly situated to Licensee to develop
and commercialize pharmaceutical products and considering all aspects of the
development cycle, including preclinical and clinical results, or lack thereof,
regulatory factors, financial factors, marketing factors and standard product
planning with respect to comparable or potentially competing products.


2



--------------------------------------------------------------------------------




1.6    “Current Directors” shall mean any member of a Party’s board of directors
as of the relevant date thereof and any successor of such a director whose
election, or nomination for election by the Party’s shareholders, was approved
by at least a majority of the Current Directors then on such Party’s board of
directors.
1.7     “Current Market Price” shall mean the closing price of the Licensee’s
common stock, par value $0.01 per share (“Common Stock”), as quoted on the
Nasdaq Capital Market, as published in The Wall Street Journal on the date
immediately preceding the date of determination of fair market value, or, if the
Common Stock is not so quoted, the last quoted bid price for such Common Stock
(or other relevant capital stock) in the over-the-counter market as reported on
the OTC Bulletin Board or by Pink Sheets LLC or similar organization. If at any
time the Common Stock is not listed on any domestic securities exchange or
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association, then the “fair market value” of the Common Stock shall be
the fair market value per share as determined in good faith by the Licensee’s
Board of Directors.
1.8    “Enrollment of First Patient” shall mean, with respect to a clinical
trial, the first patient dosed.
1.9    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
1.10    “Field” shall mean the prescription use of the Licensed Product to
[***].
1.11    “Generic Version” shall mean with respect to a particular Licensed
Product sold by Licensee or any of its Affiliates or Sublicensees in the
countries within the Territory, a product sold by a Third Party (other than a
Sublicensee or any other Third Party in a chain of distribution originating from
Licensee or any of its Affiliates or Sublicensees) in the countries within the
Territory: (a) that contains sofpironium bromide; or (b) is otherwise
substitutable under applicable law for such Licensed Product.
1.12    “Gross Sales” shall mean the prices actually charged by Licensee in the
sale of a Licensed Product to a Third Party.
1.13    “Initiation” shall mean, with respect to a Phase III Trial, the actual
commencement date of the Investigator Meeting for that Phase III Trial.
1.14    “Invention(s)” shall mean any patentable discovery, invention,
improvement, idea, concept, technique, method, process, formula or technology
within the Field.
1.15    “Investigator(s)” shall mean a person responsible for the conduct of a
clinical trial, including a Phase III Trial, at the trial site.


3



--------------------------------------------------------------------------------




1.16    “Investigator Meeting” shall mean a group meeting, whether in-person or
by teleconference/videoconference or any other means, conducted on behalf of the
sponsor or the sponsor’s contract research organization (“CRO”) of a Phase III
Trial to train the Investigators and their lead clinical staff on the study
Protocol, standard operating procedures (“SOPs”), and all essential
study-related activities and to discuss the applicable regulatory context.
1.17    “Licensed Know-How” shall mean any and all rights in any information,
data, process, method that is necessary or desirable to practice in best mode
any invention claimed in the Licensed Patents that has been developed by the
Licensor on or prior to the Effective Date.
1.18    “Licensed Patent” shall mean the issued patents and patent
application(s) listed on Exhibit “A” (“Exhibit A”), any patents issuing thereon,
and any continuations, continuations-in-part, reissues, re-examinations,
extensions and foreign counterparts thereof.
1.19    “Licensed Product” shall mean any product or part thereof, process or
service, the development, manufacture, use, import, export, offer for sale or
sale of which is covered by, or which cannot be undertaken or completed without
infringing, a Valid Claim set forth in any Licensed Patent, and/or which
incorporates any Licensed Know-How.
1.20    “Net Sales” shall mean Gross Sales invoiced by Licensee, its Affiliates,
and its Sublicensees, with respect to sales of Licensed Products to Third
Parties, less: (i) all customary, chargebacks (wholesale acquisition price less
contract price), rebates, credits and cash, trade and quantity discounts,
actually taken; (ii) excise taxes, sales, use, value added, and other taxes,
customs, duties and tariffs incurred in connection with the sale,
transportation, exportation or importation of Licensed Products to the extent
included in the gross invoiced selling price and separately itemized on the
invoice; (iii) freight, shipping, customs and insurance costs to the extent
included in the gross invoiced selling price; and (iv) amounts allowed or
credited due to returns or uncollectable amounts.


1.21    “Phase III Trial(s)” shall mean a registration or pivotal clinical trial
performed in subjects with a particular disease or condition that is designed in
a randomized, controlled fashion to establish the efficacy and safety of a
product given its intended use, in the dosage range intended to be prescribed,
and that is intended to support a Registration Filing.
1.22    “Protocol” shall mean a document that describes the objectives, dosing,
methodology, statistical considerations, and organization of a clinical trial,
including a Phase III Trial.
1.23    “Registration Filing” shall mean the submission to the relevant
regulatory authority of an appropriate application seeking any regulatory
approval, and shall include, any testing, marketing authorization application,
supplementary application or variation thereof, IND, BLA, or any equivalent
applications in any country.


4



--------------------------------------------------------------------------------




1.24    “Restricted Securities” shall mean the shares of Common Stock issued to
BLI in a transaction or series of transactions exempt from registration under
the Securities Act in connection with the Milestone Equity Issuances under
Section 3.1.2 hereof.
1.25    “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
1.26    “Sublicensee” shall mean any Affiliate or Third Party to whom Licensee
has granted a license to sell and offer for sale any Licensed Product in
accordance with the terms of this Agreement.
1.27    “Territory” shall mean [***].
1.28    “Third Party” shall mean any individual or entity other than
(a) Licensor and its Affiliates, and (b) Licensee and its Affiliates.
1.29    “US” means the United States of America and all of its possessions and
territories.
1.30    “Valid Claim” shall mean a claim of an issued and unexpired patent,
including any regulatory or judicial extensions of the patent term, or an issued
claim of a pending patent application, contained in the Licensed Patents or
other patent, which has not been held un-patentable, invalid or unenforceable by
a court or other government agency of competent jurisdiction and has not been
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise.
ARTICLE 2
LICENSE


2.1    Grant.
2.1.1    Exclusive. Licensor hereby grants to Licensee [***], license under the
Licensed Patents and Licensed Know-How in the Field within the Territory to
[***] Licensed Product.
2.1.2    Right of Sublicense. Any sublicense granted by Licensee to any
Sublicensee shall be subject to a written sublicense agreement that contains
terms and conditions that (a) impose obligations that are comparable to the
obligations applicable to Licensee under this Agreement, including, but not
limited to, the audit rights set forth in Section 3.8, (b) are at least as
protective of the Licensed Patents, Licensed Know-How and Licensor Confidential
Information (as defined in Section 5.1) as the terms contained in this Agreement
and (c) include no provisions that would be a violation of any terms and
conditions set forth in this Agreement. Without limiting the foregoing, each
such sublicense agreement shall provide that Licensor is a third-party
beneficiary of such sublicense agreement, with the right to enforce the terms
thereof in the event that Licensee does not enforce its rights. Licensee shall
notify Licensor in writing of the grant of any such sublicense


5



--------------------------------------------------------------------------------




[***], which notice shall identify the Sublicensee and shall be accompanied by a
copy of the applicable sublicense agreement. Licensee shall also provide
Licensor with a copy of any other agreement that impacts the Royalties,
Milestone Payments and Sublicense Income under this Agreement and entered into
between Licensee and a Sublicensee (or any Third Party related to such
Sublicensee) that relate to [***], but excluding, in any event, agreements
relating to any financing or monetization transactions. The terms of such
sublicense agreements shall be Confidential Information (as defined below) of
Licensee. Licensee shall use Commercially Reasonable Efforts to monitor the
performance of any Sublicensee under any sublicense granted pursuant to this
Section 2.1.2. In the event that Licensee and/or a Sublicensee desire to remove
or amend any provision under a sublicense agreement that could impact Royalties,
Milestone Payments or Sublicense Income hereunder, Licensee shall give prior
written notice [***] to Licensor stating verbatim the relevant proposed
amendments and revisions between Licensee and Sublicensee. In the event that
Licensor, [***], provides written comments to Licensee, Licensee shall
reasonably consider all such comments.
2.1.3    No Rights. Licensor shall not be permitted, and shall cause its
Affiliates to refrain from, the practice of any rights granted to Licensee under
this Article 2 in the Field in the Territory during the Term of this Agreement.
2.1.4    Additional Rights. During the Term of this Agreement, Licensor shall
not grant to any Third Party any right or license whatsoever under the Licensed
Patents or Licensed Know-How in the Field. Licensor retains the right to grant
other licenses outside the Field.
2.1.5    New Inventions. Any new Invention or discovery, whether patentable or
not, made solely by Licensee or in combination with any Third Party, as a result
of the exercise of this Agreement, shall be Licensee’s property. The Parties
shall reasonably cooperate in any patent application procedures for inventions
or discoveries made under this section at Licensee’s expense.
2.1.6    [***].
2.1.7    Limitations. Except as expressly set forth herein, this Agreement does
not grant to Licensee any right, title, interest, ownership or license by
implication, estoppel or otherwise, to any intellectual property rights of
Licensor.
2.2    Obligations of Licensee.
2.2.1    Diligence Events. Licensee shall use [***] at its own cost and expense
to develop a Licensed Product, to conduct all development necessary to obtain
regulatory approval to market such Licensed Product, and to commercialize such
Licensed Product, according to the applicable completion date listed in the
table below for the Licensed Product.


6



--------------------------------------------------------------------------------




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



2.2.2    Development Plan. Licensee will deliver to Licensor an annual updated
development plan for the Licensed Product (the “Development Plan”) no later than
January 31 of each year during the Term. The purpose of the Development Plan is
[***]. The Development Plan will include, at a minimum, the information listed
in Exhibit “B” (“Exhibit B”).


2.2.3    Licensee Diligence Default. Where the Licensee fails to use [***] the
Licensed Product in accordance with the Development Plan and Diligence Events,
and fails to diligently undertake actions to remedy any such deficiency, and
where efforts have failed to accomplish a satisfactory resolution pursuant to
Dispute Resolution requirements under Article 9, the Licensor may consider such
failure to be a material breach under this Agreement and shall have the right to
terminate this Agreement pursuant to Section 4.2.2.


2.3    Obligations of Licensor.
2.3.1    Information. On or before the Effective Date of this Agreement,
Licensor shall provide Licensee with a copy of all tangible materials and
information in its possession related to or involving the Licensed Patents. Such
information and materials shall generally include but not be limited to all
patent correspondence, patent searches, patent files, patent landscaping,
inventor disclosures, and patent applications and schedules. Licensor shall
provide and make available to Licensee all manufacturing information and data,
all formulation information and data, and all clinical and pre-clinical data,
including toxicity data, whether submitted or not, as part of any Investigative
New Drug Application or New Drug Application filing of Licensor or its
sublicensees or Affiliates with respect to a Licensed Product subject to
provisions of confidentiality. Such rights shall include the right to reference
any of Licensor’s regulatory filings with the FDA or any other governmental
agency. Licensor agrees to use its reasonable efforts to identify and make
available inventors and any key scientific personnel to discuss research,
development and commercialization activities as reasonably required.


2.4    Mutual Party Obligations.
2.4.1    Right of Access to Data. Each Party will make available, at no cost,
data and any reports, including but not limited to full study reports, of any
non-clinical and/or clinical study in animals or humans, related to the Licensed
Patents and Licensed Know-How, on a confidential basis within sixty (60) days of
the generation of same, such that: (i) Licensor may share such data with any
other party, on a confidential basis, as background information in respect of
any other non-competing application outside of the Field and have the right to
reference any or all such data, (ii) Licensee may share such data, on a
confidential basis, as background information to its Affiliates, financing
sources, and potential investors and have the right to reference any or all such
data for


7



--------------------------------------------------------------------------------




development of Licensed Product in the Field only, and (iii) Licensee shall
utilize such data to ensure full compliance with the regulatory authorities and
to inform future development of the Licensed Product, provided neither Party
shall be required to disclose internally developed information to any competitor
without the permission of the developing Party.
ARTICLE 3


PAYMENTS AND REPORTS


3.1    Milestones and Clinical Obligations. As consideration for the rights and
licenses granted by Licensor to Licensee hereunder, Licensee agrees to pay
Licensor the following amounts at the following times:
3.1.1    Milestone Payments. Licensee shall pay to Licensor milestone payments
(each, a “Milestone Payment”) as set forth in the following table [***] if and
when each Milestone Event is achieved. Licensee shall notify Licensor promptly
in writing ([***]) of its achievement of each Milestone Event. Each Milestone
Payment (other than upfront payments) shall be due [***] following the
achievement of the applicable Milestone Event.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



3.1.2    Milestone Equity Issuances. Brickell Parent shall also issue to
Licensor Restricted Securities (each, a “Milestone Equity Issuance”) as set
forth in the following table [***] if and when each Milestone Event is achieved.
Licensee shall notify Licensor promptly in writing ([***]) of its achievement of
each Milestone Event. Each Milestone Equity Issuance shall be due [***]
following the achievement of the applicable Milestone Event.


[***]
[***]
[***]
[***]
[***]
[***]



8



--------------------------------------------------------------------------------






3.1.2.1
Share Certificates. Any share certificate delivered in connection with a
Milestone Equity Issuance shall bear a “restrictive” legend in the form of Annex
A hereto, indicating such shares may not be resold in the marketplace unless
registered under, or exempt from the registration requirements of, Section 5 of
the Securities Act. Share issuances will be made by book-entry only through
Brickell Parent’s transfer agent, which may require the presentation of tax or
other forms from the Licensor prior to issuances.

3.1.2.2
Change of Control. Notwithstanding Section 3.1.2.1, if Brickell Parent undergoes
a Change of Control (a) prior to Licensor’s receipt of [***], then concurrent
with the closing date of the Change of Control event, Brickell Parent shall pay
Licensor [***], or (b) prior to Licensor’s receipt of [***], then concurrent
with the closing date of the Change of Control event, Brickell Parent shall pay
Licensor [***]. For clarity, the foregoing payments in connection with the
Change of Control of Brickell Parent shall not be due and payable if the
applicable Milestone Equity Issuance has been issued to Licensor.

3.1.3    [***]. Licensee shall [***]. The activities undertaken and the results
achieved from all clinical development efforts shall be made available to
Licensor on a confidential basis and in a timely manner, subject to Section
2.4.1, including but not limited to the right to reference such information.
3.2    Royalties. Licensee will pay a royalty to Licensor [***] (“Royalty,” or
collectively, “Royalties”) as set forth in this Section 3.2. For purposes of
Sections 3.2.1.2 and 3.2.2.4, a product which would be a Licensed Product but
for the expiration of all Licensed Patents shall be subject to Royalties set
forth therein, and [***] as if such product were a Licensed Product.
3.2.1    Patent Royalty.


3.2.1.1
General Patent Royalties. Except for sales pursuant to Section 3.2.2, the
Royalty rate shall be [***] (the “Patent Royalty”). The payment of a Patent
Royalty shall commence [***]. For avoidance of doubt, and except as stated for
sales pursuant to Section 3.2.2, in the event that Licensee sells Licensed
Product [***], and there are no Licensed Patents [***], Licensee still shall be
obligated to pay [***] of such Licensed Product [***].





9



--------------------------------------------------------------------------------




3.2.1.2
[***] Royalty. Except for sales pursuant to Section 3.2.2, in the event a Valid
Claim issues [***], the Royalty rate owed by Licensee to Licensor shall [***]
within the scope of such issued Valid Claim [***]. The payment of [***]shall
commence upon [***].



3.2.2    Sublicense Royalty. During the term of this Agreement, should Licensee
enter into any sublicense with a Third Party (“Sublicensee”) for the sale of
Licensed Products (“Sublicensing Agreement”), the rate for Royalties payable to
Licensor shall be as follows:


3.2.2.1
Sublicense Royalty [***]. [***], the rate for Royalties payable to Licensor for
the sale of Licensed Products [***] shall be in accordance with the following
schedule based on the royalty rate set forth in the Sublicensing Agreement (the
“Sublicensee Royalty Rate”):



[***]
[***]
[***]
[***]
[***]
[***]



3.2.2.2
Sublicense Royalty Examples. For the avoidance of doubt: [***].



3.2.2.3
Sublicense Royalty for [***]. [***], the rate for Royalties payable to Licensor
for the sale of Licensed Products [***].



3.2.2.4
Sublicense Royalty [***]. With respect to [***], in the event a Valid Claim
issues [***], the rate for Royalties payable to Licensor for the sale of a
product within the scope of such issued Valid Claim in the applicable [***]
shall be [***].



3.2.3    No Duplication of Royalties. The Royalty on [***] shall be [***] upon a
[***] to any [***].


3.2.4    Generic Version. On a Licensed Product-by-Licensed Product (or in the
case of Sections 3.2.1.2 and 3.2.2.4, a product-by-product) and
country-by-country basis, in the event that a Generic Version of a Licensed
Product (or any other product for which Royalties are due under Section 3.2.1.2
or 3.2.2.4) is commercially launched [***], then the Royalties due and payable
to Licensor under this Section 3.2 with respect to such Licensed Product (or
other product) [***] shall be [***], for so long as a Generic Version continues
to be commercially available [***].




10



--------------------------------------------------------------------------------




3.3    Sublicense Fee.


3.3.1    Sublicense Income. In addition and not in lieu of the fees set forth in
Section 3.1, Licensee shall pay Licensor the sum of [***].


3.3.2    Royalty and Milestone Payment Monetization. In the event that Licensee
monetizes all or any portion of the fees to be paid pursuant to a sublicense
agreement to Licensee and retained by Licensee (e.g., [***]), any such monetized
fees or funds from such monetization transaction shall not constitute Sublicense
Income; provided that Licensee may not monetize any portion of the fees to be
paid pursuant to a sublicense agreement to Licensee which are to be paid to
Licensor (e.g., [***]).  By way of illustration, [***]. For the avoidance of
doubt, both Parties shall have the right to monetize their portion of fees
received under this Agreement pursuant to a license agreement or sublicense
agreement, as the case may be.


3.4    Timing of Royalty and Sublicensee Payments.
3.4.1    The Royalty will be payable commencing [***].
3.4.2    Licensee shall notify Licensor [***] of receiving any and all payments
from a Sublicensee and state in such notice the amount(s) received, and shall
remit the portion of such payment(s) due and owing to Licensor therefrom under
this Agreement [***] via wire transfer made to:
Bank: [***]
Bank Address: [***]
Owner: [***]
Routing Number (for domestic wire transfers):  [***]
Routing Number (for direct deposits, electronic payments): [***]
For Credit to BLI Account Number:  [***]
BIC/SWIFT CODE: [***]


3.5    Royalty Reports and Payments. After the [***] by Licensee or Sublicensees
of a Licensed Product for which a Royalty is payable under this Article 3,
Licensee shall make quarterly written reports to Licensor [***] after the end of
each calendar quarter, stating in each such report the number, description,
Gross Sales, and itemized Net Sales of such Licensed Product sold during the
calendar quarter. Simultaneously with the delivery of each such report, Licensee
shall pay to Licensor the Royalty, if any, due to Licensor for the period of
such report. If no Royalty is due, Licensee shall so report. Such reports shall
be Confidential Information of Licensee subject to Article 5, herein. [***]
payable with respect to the amount [***].


3.6    Currency Conversion. Where any currency conversion is to be made in
connection with the calculation of any amounts hereunder, such conversion shall
be made using the selling exchange rate for conversion of the foreign currency
into US dollars, quoted for current transactions


11



--------------------------------------------------------------------------------




reported in The Wall Street Journal for the last business day of the period to
which such calculation pertains.
3.7    Interest. In addition to any other rights and remedies of Licensor under
this Agreement, any amounts owed to Licensor under this Agreement shall, if not
paid when due, accrue interest at a rate that is the lesser of [***].


3.8    Audits. Licensee shall maintain, and shall cause its Sublicensees to
maintain, complete and accurate books and records relating solely to Net Sales
of the Licensed Product and any amounts payable to Licensor under this
Agreement, which records shall contain sufficient information to permit Licensor
to confirm the accuracy of any reports delivered to Licensor hereunder. The
relevant party shall retain such records for at least eighteen (18) months
following the end of the calendar year to which they pertain, during which time
Licensor, or Licensor’s appointed agents, shall have the right, at Licensor’s
expense, through an independent certified public accountant selected by Licensor
(“Licensor’s CPA”), to inspect, copy, and audit such records during normal
business hours to verify any reports and payments made. Licensor shall have the
right to inspect Licensee’s books and records as needed in Licensor’s reasonable
discretion. In the event that any audit performed under this Section 3.8 reveals
[***], Licensee shall bear the full cost of such audit and shall remit any
amounts due to Licensor within sixty (60) days of receiving notice thereof from
Licensor. In the event that any audit performed under this Section 3.8 reveals
[***], Licensor shall return [***] to Licensee within sixty (60) days of
receiving the audit report or credit Licensee in an amount of [***]. If Licensee
disputes the findings of the Licensor’s CPA, then within thirty (30) days after
receipt by Licensee of Licensor’s CPA’s report, Licensee shall designate an
independent certified public accountant (“Licensee’s CPA”) to work with the
Licensor’s CPA in a commercially reasonable manner in an attempt to resolve the
disputed findings. If the Licensor’s CPA and the Licensee’s CPA are unable to
resolve the differences, the Licensor’s CPA and the Licensee’s CPA will agree
upon an independent third-party CPA (The “Independent Third-Party CPA”) and the
Independent Third-Party CPA shall review and inspect the identical books,
records, and other documents reviewed by the Licensor’s CPA and the Licensee’s
CPA and issue an independent report pertaining thereto (the “Independent
Third-Party Report”). The Independent Third-Party Report shall be binding upon
both parties. If the Independent Third-Party Report reflects [***] then being
reviewed, the reasonable and necessary fees and expenses of the Licensor’s CPA
and the Independent Third-Party’s CPA shall be paid by the Licensee. Otherwise,
the fees and expenses of the Licensee’s CPA and the Independent Third-Party CPA
shall be paid by the Licensor.
ARTICLE 4
TERM AND TERMINATION
4.1    Term. The term of this Agreement shall commence on the Effective Date,
and shall continue in full force and effect generally, and specifically with
respect to Section 3.2 on Royalties, until either (i) termination by either
Party in accordance with Section 4.2 or (ii) upon the last to occur of [***].


12



--------------------------------------------------------------------------------




4.2    Early Termination.
4.2.1    By Licensee. Licensee may terminate this Agreement for Cause. For
purposes of this paragraph, “Cause” shall mean any material breach of any
material provision of this Agreement by Licensor that is not cured within sixty
(60) days after receipt by Licensor of written notice thereof from Licensee or,
in the event that cure is not possible within such sixty (60) day period,
Licensor shall have taken reasonable steps to ensure that the breach is cured as
soon as reasonably possible.
4.2.2    By Licensor. Licensor may terminate this Agreement (i) for Cause or
(ii) immediately upon written notice to Licensee if Licensee or any Sublicensee
brings a patent challenge against Licensor, or assists others in bringing a
patent challenge against Licensor (except as required under a court order or
subpoena). For purposes of this paragraph, “Cause” shall mean any material
breach of any material provision of this Agreement by Licensee that is not cured
within sixty (60) days after receipt by Licensee of written notice thereof from
Licensor or, in the event that cure is not possible within such sixty (60) day
period, Licensee shall have taken reasonable steps to ensure that the breach is
cured as soon as reasonably possible; provided, however, that if the material
breach is non-payment to Licensor of amounts due, then Licensee shall have sixty
(60) days to cure, except in circumstances where there is a good faith dispute
between the Parties as to sums due and owing and the Parties are engaged in a
dispute resolution process to determine the legitimacy of any demand for sums
due and any undisputed amounts are paid in full.


4.2.3    Termination for Insolvency or Bankruptcy. Either Party may, by written
notice, terminate this Agreement with immediate effect if the other Party: (i)
makes a general assignment for the benefit of creditors; (ii) files an
insolvency petition in bankruptcy; (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences proceeding
involving its insolvency, bankruptcy, reorganization, adjustment of debt,
dissolution, liquidation or any other similar proceeding for the release of
financially distressed debtors under the laws of any jurisdiction; or (v)
becomes a party to any proceeding or action of the type described above in (iii)
or (iv), and such proceeding or actions remains undismissed or unstayed for a
period of more than ninety (90) days.
4.2.4    Termination Without Cause. Licensee may terminate this Agreement
without cause, upon providing sixty (60) days written notice to Licensor by
certified mail.
4.3    Effect of Termination.
4.3.1    Expiration. Upon any expiration of this Agreement pursuant to Section
4.1(ii) hereof, the license granted to Licensee under Article 2 shall survive
such termination but shall convert to non-exclusive, fully paid up, irrevocable
and perpetual license.
4.3.2    Termination by Licensee pursuant to Section 4.2.1. Upon termination of
this Agreement by Licensee pursuant to Section 4.2.1, Licensee’s license rights
in Article 2 shall survive such termination and remain in full force and effect;
provided that Licensee fulfills its payment


13



--------------------------------------------------------------------------------




obligations and other obligations under Article 3. The foregoing shall be in
addition to any other rights of Licensee against Licensor pursuant to this
Agreement or applicable law.
4.3.3    Termination by Licensor pursuant to Section 4.2.2. Upon termination of
this Agreement by Licensor pursuant to Section 4.2.2, (i) Licensee’s license
rights under the Licensed Patents and Licensed Know-How and all other rights of
Licensee hereunder shall terminate. The foregoing shall be in addition to any
other rights of Licensor against Licensee pursuant to this Agreement or
applicable law and (ii) Licensee shall promptly return to Licensor all Licensor
Confidential Information, and all other documentation in the possession of
Licensee relating to the Licensed Products, including, without limitation, all
studies, data, protocols, materials, results and regulatory filings.
4.3.4    Termination by Licensee pursuant to Section 4.2.4. Upon termination of
this Agreement by Licensee pursuant to Section 4.2.4, Licensee’s license rights
under the Licensed Patents and Licensed Know-How and all other rights of
Licensee hereunder shall terminate. Licensee shall promptly return to Licensor
all Licensor Confidential Information, and all other documentation in the
possession of Licensee relating to the Licensed Products, including, without
limitation, all studies, results and regulatory filings.
4.3.5    Remedies. Termination of this Agreement for any reason shall not
release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination, nor preclude either Party from pursuing any
rights and remedies it may have hereunder or at law or in equity which accrued
or are based upon any event occurring prior to such termination.


4.4    Survival. Article 1, Section 3.5 and Articles 4, 5 and 7 through 10,
shall survive expiration or termination of this Agreement for any reason.
ARTICLE 5
CONFIDENTIALITY
5.1    [***].
5.2    Limitations. Notwithstanding Section 5.1 above, Confidential Information
shall not include any of the following information which the receiving Party can
demonstrate by competent evidence: (i) was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure, as
evidenced by the receiving Party’s written records; (ii) was generally available
to the public or otherwise part of the public domain at the time of disclosure
to the receiving Party; (iii) became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement; (iv) was
independently developed by the receiving Party without reference to any
information or materials disclosed by the disclosing Party, as evidenced by the
receiving


14



--------------------------------------------------------------------------------




Party’s written records; or (v) was subsequently disclosed to the receiving
Party by a person without breach of any legal obligation to the disclosing
Party.
5.2.1    Permitted Disclosures. In addition, either Party may disclose
Confidential Information of the other (i) to their legal representatives,
employees and Affiliates, and legal representatives and employees of Affiliates,
consultants and Sublicensees, to the extent such disclosure is reasonably
necessary to achieve the purposes of this Agreement, and provided such
representatives, employees, consultants and Sublicensees have agreed in writing
to obligations of confidentiality with respect to such information no less
stringent than those set forth herein; (ii) in connection with the filing and
prosecution of the Licensed Patents; (iii) to a potential Sublicensee or as
reasonably required in the course of a contemplated public offering, private
financing, or any other bank or debt financing or royalty or monetization
transaction provided that the receiving person shall have agreed in writing to
obligations of confidentiality with respect to such information no less
stringent than those set forth herein; or (iv) if disclosure is compelled to be
disclosed by a court order or applicable law or regulation, provided that the
Party compelled to make such disclosure requests confidential treatment of such
information, provides the other Party with sufficient advance notice of the
compelled disclosure to provide adequate time to seek a protective order and
discloses only the minimum necessary to comply with the requirement to disclose.
5.2.2    Permitted Use. The Confidential Information may only be used to
develop, market, and sell Licensed Products (each, a “Permitted Use” and,
collectively, the “Permitted Uses”).
5.3    Non-Disclosure. The terms of this Agreement shall not be publicly
disclosed by Licensee or Licensor to any Third Party unless both Parties
expressly agree in writing. However, this restriction shall not apply to
communications required by law or regulation, except that in such event the
Parties shall coordinate to the extent possible with respect to the details of
any such announcement. This restriction shall not apply to disclosures of the
terms of this Agreement as required by or otherwise advisable under applicable
law, or as otherwise made to officers, directors, shareholders, employees,
investment bankers, attorneys and other professional advisors, consultants,
prospective investors and/or strategic partners of either Party, all of whom
shall take such information subject to provisions of confidentiality consistent
herewith. Once a particular public disclosure has been approved with respect to
a particular Third Party, further disclosures to such Third Party which do not
differ materially therefrom may be made without obtaining any further consent of
the other Party.


ARTICLE 6


PATENT RIGHTS AND RESPONSIBILITIES


6.1    Patent Prosecution and Maintenance. Licensor shall have the initial right
and obligation to [***]. If Licensee provides any comments regarding the
foregoing, Licensor shall reasonably consider, to the extent possible, any such
comments from Licensee and/or its counsel


15



--------------------------------------------------------------------------------




and [***] unless such comments adversely affect the interests of Licensor. If
Licensor intends to [***].
6.2    Patenting Costs. Subsequent to the Effective Date, Licensee shall be
responsible for payment of [***] which shall include, but not be limited to,
issuance fees, grant fees, maintenance fees [***].
6.3    Ongoing External Patenting Costs. For any Patenting Costs [***] (either
orally or in writing, including via email) of [***] for the filing, prosecution,
issuance and maintenance of such Licensed Patents, together with an estimate of
reasonable Patenting Costs for same. [***]. Payments directly to [***] are made
with the understanding that such payments [***]. Time is of the essence with
respect to such payments.
6.4    Infringement.
6.4.1    Disclosure. In the event that either Licensor or Licensee becomes aware
of the infringement of any Licensed Patents, each shall promptly inform the
other in writing of all details available.
6.4.2    Licensee Rights. In the event of infringement by a Third Party of any
Licensed Patents, Licensee may enforce the Licensed Patents against the
infringers by appropriate legal proceedings or otherwise. Licensor agrees to
join in any enforcement proceedings at the request of Licensee, and at
Licensee’s expense. Licensee shall be responsible for all costs and expenses of
any enforcement activities, including legal proceedings, against infringers in
which Licensee participates. Licensor may at their own expense be represented by
their counsel in any such legal proceedings acting in an advisory but not
controlling capacity.
6.4.3    Allocation. After deduction of the costs and expenses of enforcement
for which Licensee is responsible under Section 6.4.2, all recoveries by way of
royalties and damages with respect to infringement actions instituted during the
terms of this Agreement, excluding any prosecuted by Licensor under Section
6.4.4, shall belong to Licensee and shall be considered Net Sales under this
Agreement, giving rise to royalty obligations under Article 3.
6.4.4    Licensor Rights. In the event of infringement by a Third Party of any
Licensed Patents which Licensor wishes to prosecute, Licensor shall first make a
written request or demand that Licensee proceed with such prosecution. In the
event that Licensee fails or declines to proceed within thirty days after
receipt of a written request or demand by Licensor to do so, then Licensor in
their own discretion, may prosecute the infringer in the name of Licensor and
Licensee. Any actions by Licensor pursuant to this clause shall be at their own
expense. Licensor may collect and retain for their use any and all recoveries in
any proceeding pursuant to their rights under this clause. Recoveries collected
and retained by Licensor under this Section 6.4.4 shall not be considered Net
Sales or give rise to royalty obligations under Article 3. Licensee will execute
any documents necessary for Licensor to exercise their rights under this clause.


16



--------------------------------------------------------------------------------




6.5    Default Rights. Licensee shall have the right but not the obligation to
intercede in the event Licensor defaults in its obligations or materially fails
to take timely steps to manage and protect the Licensed Patents in a
commercially reasonable manner to ensure the preservation and uninterrupted use
of the entirety of the license rights granted hereunder.


ARTICLE 7


INDEMNIFICATION


7.1    By Licensee. Licensee agrees to indemnify, hold harmless, and defend
Licensor and its Affiliates, officers, directors, partners, employees, and
agents (each, “Licensor Indemnitee”), from and against any and all losses,
damages, costs, fees, expenses (including attorneys’ fees), fines, penalties and
other liabilities resulting from, arising out of, or related to, (i) any
product, process, or service that is made, used, sold, imported or performed by
Licensee (or its Sublicensees, agents, contractors, distributors, consultants or
employees) in the exercise of the license rights granted herein or otherwise in
connection with the Licensed Patents or Licensed Know-How and (ii) any material
breach of any of its representations, warranties, covenants or agreements under
this Agreement; provided, however, that Licensee shall not be liable for any
negligence or intentional wrongdoing on the part of any Licensor Indemnitee.
7.2    By Licensor. The Licensor agrees to indemnify, hold harmless, and defend
Licensee and its Affiliates, officers, directors, partners, employees, and
agents (each, “Licensee Indemnitee”), from and against any and all losses, and
other liabilities resulting from, arising out of, or related to, any product,
process, or service that was made, used, sold, imported or performed by Licensor
(or its Sublicensees, agents, contractors, distributors, consultants, or
employees) in connection with the Licensed Patents or Licensed Know-How
occurring prior to the Effective Date of this Agreement.
7.3    Procedure. All indemnification obligations in this Agreement are
conditioned upon the party seeking indemnification: (i) promptly notifying the
indemnifying party of any claim or liability of which the party seeking
indemnification becomes aware (including a copy of any related complaint,
summons, notice or other instrument); provided, however, that failure to provide
such notice within a reasonable period of time shall not relieve the
indemnifying party of any of its obligations hereunder except to the extent that
the indemnifying party is prejudiced by such failure; (ii) cooperating with the
indemnifying party in the defense of any such claim or liability (at the
indemnifying party’s expense); and (iii) not compromising or settling any claim
or liability without prior written consent of the indemnifying party. Except
with the written consent of each indemnitee, no indemnitor shall enter into any
settlement that does not include the unconditional release of each indemnitee
from all liability with respect to indemnified claims.
7.4    Insurance. Prior to the first commercial sale of any Licensed Product,
Licensee will procure and maintain at its expense comprehensive general
liability insurance with a reputable


17



--------------------------------------------------------------------------------




insurer in the amount of not less than [***]. Such comprehensive general
liability insurance shall [***]. Licensee will maintain such insurance during
the period that any Licensed Product is being distributed, sold or provided by
Licensee. Licensee will provide Licensor with written evidence of such insurance
upon request of Licensor, and will provide Licensor with written notice at least
thirty (30) days prior to any cancellation, non-renewal, reduction or other
material change in such insurance.
ARTICLE 8


REPRESENTATIONS AND WARRANTIES


8.1    Licensor. Licensor represents and warrants that: (i) it is a corporation
duly organized validly existing and in good standing under the laws of the State
of Florida; (ii) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate actions on the part of Licensor;
(iii) Licensor is the sole and exclusive owner of all right, title and interest
in and to the Licensed Patents; (iv) none of the Licensed Patents has been
legally declared invalid or is the subject of a pending or threatened action or
proceeding for opposition or cancellation, or any reexamination, opposition or
interference proceeding, or any form of proceeding for a declaration of
invalidity, or other proceeding or action to invalidate, render unenforceable,
limit in scope, or otherwise limit any Licensor’s rights in the Licensed
Patents; (v) Licensor has the right to grant the rights and licenses granted
herein; (vi) it has not previously granted, and will not grant during the Term
of this Agreement, any right, license or interest in or to the Licensed Know-How
or Licensed Patents or any portion thereof in the Field, inconsistent with the
license granted to Licensee herein; (vii) the list of patents and patent
applications in Exhibit A is a complete and accurate list of all patents and
patent applications owned or controlled by Licensor as of the Restatement
Effective Date that relate to the Field; and (viii) as of the Restatement
Effective Date, BLI is the sole and exclusive owner of all right, title, and
interest in and to the Licensed Patents except with respect to the rights and
licenses previously granted under this License Agreement.
8.2    Licensee. Licensee represents and warrants that: (i) it is a corporation
duly organized validly existing and in good standing under the laws of the State
of Delaware; (ii) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate action on the part of Licensee;
(iii) as of the Restatement Effective Date, the patents and patent applications
set forth on Schedule 8.2 are the only inventions that have been made since the
Effective Date by Licensee or its Affiliates that (a) could reasonably be
claimed in a patent and (b) [***]; and (iv) [***].


8.3    Warranty Exclusions. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 8, NO
PARTY MAKES ANY OTHER EXPRESS OR IMPLIED WARRANTY AS TO THE LICENSED KNOW-HOW,
LICENSED PATENTS OR THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF TITLE, NON-INFRINGEMENT, OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND HEREBY DISCLAIMS THE SAME.


18



--------------------------------------------------------------------------------




8.4    Accredited Investors. As of the date of this Agreement and as of the date
of each Milestone Equity Issuance, Licensor represents and warrants that it
qualifies as an “accredited investor” as defined in Rule 501(a) of Regulation D
of the Securities Act.
8.5    Experience. Licensor represents and warrants that it (i) is
knowledgeable, sophisticated and experienced in financial and business matters
in making, and is qualified to make, decisions with respect to investments in
the Restricted Securities and has the ability to bear the economic risks of an
investment in the Restricted Securities; (ii) understands that any issuance of
Restricted Securities is being made in reliance upon a specific exemption from
the registration requirements of the Securities Act; (iii) has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with any acquisition of Restricted
Securities; and (iv) understands that any acquisition of Restricted Securities
involves a significant degree of risk, including a risk of total loss.
8.6    Access to Information. Licensor represents and warrants that it has had
the opportunity to (i) review all the reports, schedules, forms, statements and
other documents required to be filed by the Licensee under the Securities Act
and the Exchange Act; (ii) ask such questions as it has deemed necessary of, and
to receive answers from, representatives of the Licensee concerning any
acquisition of the Restricted Securities, including the risks of acquiring the
Restricted Securities; (iii) access information about the Licensee and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate any acquisition of Restricted
Securities; and (iv) obtain such additional information that the Licensee
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed decision with respect to any acquisition of
Restricted Securities.
8.7    Material Non-Public Information. Licensor acknowledge and agree that (i)
the Licensee is a publicly-held company; (ii) it is aware that applicable
securities laws prohibit any person who is aware of material, non-public
information about Licensee obtained directly or indirectly from Licensee from
purchasing or selling securities of Licensee or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities;
(iii) it may receive, or have access to, material non-public information as a
result of the disclosure obligations in this Agreement; and (iv) it will not,
directly or indirectly, effect any purchase of sale of the Licensee’s securities
at a time in which it possesses material non-public information as determined in
the Licensee’s sole judgment.
8.8    Transfer Restriction. Licensor covenants not to, directly or indirectly,
effect any sale or otherwise transfer the Restricted Securities to any
competitor of the Licensee without the Licensee’s prior written consent.


19



--------------------------------------------------------------------------------




ARTICLE 9
DISPUTE RESOLUTION
9.1    Dispute Escalation. With respect to all disputes arising between the
Parties, including any alleged failure to perform, or breach, of this Agreement,
or any issue relating to the interpretation or application of this Agreement, if
the Parties are unable to resolve such dispute within thirty (30) days after
such dispute is first identified by either Party in writing to the other, the
Parties shall refer such dispute to the Chief Executive Officers of each of the
Parties, or a designee from senior management with decision-making authority
(the Chief Executive Officer or such designee, the “Executive Officer”) for
attempted resolution by good-faith negotiations in person within thirty (30)
days after such notice is received. In any event, if the Parties do not resolve
any dispute identified by one Party to another under this Section 9.1 within 60
days of notice, either Party may proceed pursuant to Section 9.2.
9.2    Disputes. Subject to Section 9.1, should efforts to resolve the dispute
pursuant to Section 9.1 be unsuccessful, the Parties agree that all disputes,
controversies or differences which may arise between them or for the breach of
any of the terms hereof shall be referred to and settled by arbitration in
accordance with the Rules of the American Arbitration Association (“Rules”) as
currently in force by one or more arbitrators appointed under such Rules. Such
arbitration hereunder shall be conducted in the English language and shall be
held in Miami-Dade County, Florida. The determination of the arbitration shall
be final, binding and conclusive upon the Parties hereto. Notwithstanding
anything herein to the contrary, the relevant cure periods for breach under this
Agreement shall be suspended while either Party pursues resolution to a dispute
through arbitration.    
9.3    Prevailing Party. The substantially prevailing Party shall be entitled to
reimbursement of reasonable fees and costs, including attorneys’ fees.
9.4    Injunctive Relief. Notwithstanding anything to the contrary contained in
this Article 9, either Party may seek a preliminary injunction or other
provisional equitable relief in a court of competent jurisdiction if, in its
reasonable judgment, such action is necessary to avoid irreparable harm to
itself or to preserve its rights under this Agreement.


ARTICLE 10
GENERAL
10.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflicts of laws.
10.2    Independent Contractors. The relationship of the Parties hereto is that
of independent contractors. The Parties hereto are not deemed to be agents,
partners or joint ventures of the other for any purpose as a result of this
Agreement or the transactions contemplated thereby.


20



--------------------------------------------------------------------------------




10.3    Assignment. This Agreement shall not be assignable or transferable, by
operation of law or otherwise, by either Party without the other Party’s written
consent, which shall not be unreasonably withheld, except that either Party or
its permitted assignees may assign this Agreement (i) in whole or in part to an
Affiliate of the assigning Party provided that the assigning Party agrees in
writing to remain liable for the Affiliate’s performance of its obligations
under this Agreement; or (ii) in whole to an Third Party who acquires all or
substantially all of the assets of the assigning Party or the assets of the
business of the assigning Party to which this Agreement relates; provided that
in each case the assignee agrees in writing to assume the assigning Party’s
obligations under this Agreement. Any attempt to assign or transfer this
Agreement or any portion thereof in violation of this Section 10.3 shall be
void. For the avoidance of doubt, in addition to the above, Licensor shall be
permitted to transfer ownership of one or more of the Licensed Patents provided
that the new owner becomes a party to this Agreement and added to the definition
of Licensor. Upon such transfer, the transferring party shall no longer be a
party to this Agreement and shall be automatically released from any and all
obligations under this Agreement with no further action required.
10.4    Right to Independently Develop. Nothing in this Agreement will impair
Licensee’s right to independently acquire, license, develop for itself, or have
others develop for it, intellectual property and technology performing similar
functions as the Licensed Know-How or Licensed Patents or to market and
distribute products based on such other intellectual property and technology,
provided that the Licensee is in compliance with the obligations set forth in
Article 5.
10.5    Notices. Any required notices hereunder shall be given in writing by
certified mail or overnight express delivery service at the address of each
Party set forth in the recitals, or to such other address as either Party may
indicate on its behalf by written notice. Notice shall be deemed served when
delivered or, if delivery is not accomplished by reason or some fault of the
addressee, when tendered.
10.6    Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, failure of suppliers, or any other reason where failure to perform is
beyond the reasonable control and not caused by the negligence, intentional
conduct or misconduct of the non-performing Party and the non-performing Party
has exerted all reasonable efforts to avoid or remedy such force majeure;
provided, however, that in no event shall a Party be required to settle any
labor dispute or disturbance.
10.7    Compliance with Laws. Each Party shall furnish to the other Party any
information reasonably related to the subject matter of this Agreement requested
or required by that Party during the term of this Agreement or any extensions
hereof to enable that Party to comply with the requirements of any US or foreign
federal, state and/or government agency.
10.8    Limitation of Liability. EXCEPT AS PROVIDED UNDER ARTICLE 7, OR IN THE
EVENT OF A BREACH UNDER ARTICLE 5, NEITHER PARTY SHALL BE LIABLE TO


21



--------------------------------------------------------------------------------




THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING
OUT OF THE PERFORMANCE OF THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY.
10.9    Further Assurances. At any time or from time to time on and after the
date of this Agreement, Licensor shall at the reasonable written request of
Licensee (i) deliver to Licensee such records, data or other documents
consistent with the provisions of this Agreement, (ii) execute and deliver or
cause to be delivered, all such consents, documents or further instruments of
transfer or license, and (iii) take or cause to be taken all such actions, as
Licensee may reasonably deem necessary or desirable in order for Licensee to
obtain the full benefits of this Agreement and the transactions contemplated
hereby.
10.10    Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision. The Parties shall in good faith negotiate a substitute clause
for any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement.
10.11    Waiver. The failure of a Party to enforce any provision of the
Agreement shall not be construed to be a waiver of the right of such Party to
thereafter enforce that provision or any other provision.


10.12    Entire Agreement and Amendments. This Agreement sets forth the entire
agreement and understanding of the Parties with respect to the subject matter
hereof, and supersedes all prior discussions, agreements and writings in
relating thereto. This Agreement may not be altered, amended or modified in any
way except by a writing signed by both Parties. Future amendments shall be made
in substantially the same form as indicated in Exhibit B of this Agreement.


10.13    Counterparts. This Agreement may be executed in two counterparts which
may be delivered by fax or email, each of which shall be deemed an original and
which together shall constitute one instrument. Upon request, each party shall
provide an original signature to the other party.


10.14    Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the License Agreement and shall be effective from and after the
Restatement Effective Date.


[Signature page follows]




22



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Licensor and Licensee have executed this Amended and
Restated License Agreement on the Restatement Effective Date by each of their
respective duly authorized representatives.




BODOR LABORATORIES, INC.
BRICKELL SUBSIDIARY, INC.
 
 
 
 
 
 
By:
/s/ Erik Thomas Bodor
 
By:
/s/ Robert B. Brown
 
Name:
Erik Thomas Bodor
 
Name:
Robert B. Brown
 
Title:
CFO, VP Research
 
Title:
CEO
 
Date:
February 17, 2020
 
Date:
February 17, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
NICHOLAS S. BODOR 
(JOINING AS A SIGNATORY SOLELY FOR PURPOSES OF AMENDING AND RESTATING THE
LICENSE AGREEMENT AND REMOVING NICHOLAS BODOR AS A PARTY)

BRICKELL BIOTECH, INC.
(JOINING AS A SIGNATORY SOLELY FOR PURPOSES OF SECTION 3.1.2)
 
 
 
 
 
 
By:
/s/ Nicholas S. Bodor
 
By:
/s/ Robert B. Brown
 
Name:
Nicholas S. Bodor
 
Name:
Robert B. Brown
 
Title:
CEO, Chairman
 
Title:
CEO
 
Date:
February 17, 2020
 
Date:
February 17, 2020
 













23



--------------------------------------------------------------------------------






EXHIBIT A
[***]



[***]


24



--------------------------------------------------------------------------------





EXHIBIT B


[***]


25



--------------------------------------------------------------------------------





Annex A


Restrictive Legend


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS ESTABLISHED BY EVIDENCE TO SUCH EFFECT, THE
FORM AND SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”






26



--------------------------------------------------------------------------------




Schedule 8.2


[***]


27

